 Case 6:16-bk-10251-SY         Doc 342 Filed 02/05/20 Entered 02/05/20 09:58:43                 Desc
                                 Main Document Page 1 of 2



1    ARTURO M. CISNEROS, # 120494
     NATHAN F. SMITH, # 264635
2                                                                    FILED & ENTERED
     MALCOLM ♦ CISNEROS,
3    A Law Corporation
     2112 Business Center Drive                                            FEB 05 2020
4    Irvine, California 92612
     Phone: (949) 252-9400
5                                                                     CLERK U.S. BANKRUPTCY COURT
     Fax: (949) 252-1032                                              Central District of California

6    E-mail: arturo@mclaw.org                                         BY potier     DEPUTY CLERK

              nathan@mclaw.org
7
                                                                CHANGES MADE BY COURT
8    Attorneys for Chapter 7 Trustee, Steven M. Speier

9
10                              UNITED STATES BANKRUPTCY COURT
11                  CENTRAL DISTRICT OF CALIFORNIA, RIVERSIDE DIVISION
12   In re:                                         Case No. 6:16-bk-10251-SY
13   KEVAN A. GREEN and DINA J. GREEN,
                                                    Chapter 7
14
                                  Debtors.
15                                                  ORDER GRANTING CHAPTER 7 TRUSTEE’S
16                                                  MOTION FOR ORDER AUTHORIZING
                                                    TRUSTEE TO PROCEED WITH FILING
17                                                  TRUSTEE’S FINAL REPORT AND ACCOUNT
                                                    AND PROPOSED DISTRIBUTION AND
18                                                  LEAVING THE JUDGMENT
19                                                  UNADMINISTERED AND NOT ABANDONED

20
                                                    Hearing:
21                                                  Date: January 30, 2020
                                                    Time: 9:30 AM
22                                                  Ctrm: 302
                                                    Place: 3420 Twelfth Street
23                                                         Riverside, CA 92501

24
25
26            On January 30, 2020 at 9:30 am in Courtroom 302, 3420 Twelfth Street, Riverside, CA
27   92501, the Honorable Scott H. Yun held a continued hearing with respect to the Chapter 7 Trustee’s
28   Motion for Order: (1) Authorizing Sale of Judgment Against Debtors Pursuant to 11 U.S.C.




     Order                                          -1-
 Case 6:16-bk-10251-SY          Doc 342 Filed 02/05/20 Entered 02/05/20 09:58:43              Desc
                                  Main Document Page 2 of 2



1    § 363(b); or, Alternatively, (2) Authorizing Trustee to Proceed with Filing Trustee’s Final Report
2    and Account and Proposed Distribution and Leaving the Judgment Unadministered and Not
3    Abandoned (“Motion”). Appearances were noted on the record. The court having considered the
4    pleadings filed and for the reasons stated on the record,
5            IT IS HEREBY ORDERED that the Motion is granted in part. The chapter 7 trustee may
6    file his final report and account and proposed distribution.
7            IT IS FURTHER ORDERED that the judgment in favor of the estate, which was entered
8    in this case on September 4, 2019 at Docket No. 324 and is secured by the recording of an abstract
9    of judgment on October 24, 2019 (“Judgment”), will be left unadministered and not abandoned.
10           IT IS FURTHER ORDERED that if, and when, funds are available in connection with the
11   Judgment, the case may be reopened and the Judgement may be administered at such time.
12                                                    ###
13
14
15
16
17
18
19
20
21
22
23
24
25
26
       Date: February 5, 2020
27
28




     Order                                            -2-
